Name: 2002/877/EC: Council Decision of 5 November 2002 on the signing, on behalf of the European Community, and provisional application of an Agreement in the form of a Memorandum of Understanding between the European Community and the Federative Republic of Brazil on arrangements in the area of market access for textile and clothing products
 Type: Decision
 Subject Matter: leather and textile industries;  trade policy;  America;  international trade;  European construction;  international affairs
 Date Published: 2002-11-07

 Avis juridique important|32002D08772002/877/EC: Council Decision of 5 November 2002 on the signing, on behalf of the European Community, and provisional application of an Agreement in the form of a Memorandum of Understanding between the European Community and the Federative Republic of Brazil on arrangements in the area of market access for textile and clothing products Official Journal L 305 , 07/11/2002 P. 0020 - 0021Council Decisionof 5 November 2002on the signing, on behalf of the European Community, and provisional application of an Agreement in the form of a Memorandum of Understanding between the European Community and the Federative Republic of Brazil on arrangements in the area of market access for textile and clothing products(2002/877/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with the first and second subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the Community a bilateral Agreement in the form of a Memorandum of Understanding on trade in textile products with Brazil.(2) The Agreement in the form of a Memorandum of Understanding was initialled on 8 August 2002.(3) The Agreement in the form of a Memorandum of Understanding should be signed on behalf of the Community.(4) In order to allow its benefits to accrue to both Parties immediately following the relevant notifications, it is appropriate to apply this Agreement on a provisional basis pending completion of the relevant procedures for its formal conclusion, subject to reciprocity,HAS DECIDED AS FOLLOWS:Article 1Subject to possible conclusion at a later date the President of the Council is hereby authorised to designate the persons empowered to sign, on behalf of the European Community, the Agreement in the form of a Memorandum of Understanding on trade in textile products with Brazil.Article 2Subject to reciprocity, the Agreement in the form of a Memorandum of Understanding shall be applied on a provisional basis pending the completion of the procedures for its formal conclusion.The text of the Agreement is attached to this Decision.Article 31. The Commission, in accordance with the procedure referred to in Article 17 of Council Regulation (EC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), may modify the application of the double-checking regime for certain products, after consultations with Brazil under paragraph 6 of the Memorandum of Understanding.2. In the event of the failure on the part of Brazil to fulfil the obligations covered by paragraphs 2 and 5 of the Memorandum of Understanding or of its additional agreed minute, the Commission shall re-apply the quota regime in accordance with the procedure referred to in Article 17 of Regulation 3030/93.Article 4This Decision shall take effect on the day following that of its publication in the Official Journal of the European Communities.Done at Brussels, 5 November 2002.For the CouncilThe PresidentT. Pedersen(1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 797/2002 (OJ L 128, 15.5.2002, p. 29).